Title: To Thomas Jefferson from Elbridge Gerry, 6 July 1797
From: Gerry, Elbridge
To: Jefferson, Thomas


                    
                        My Dear Friend
                        Cambridge 6th July 1797
                    
                    Your obliging letters of the 12th of may, and 21st of June, I have received; and have taken a step, by accepting the appointment to France, which it is difficult to justify to my family, under existing circumstances. Your information and opinion, which had great influence in this decission; the weighty considerations, that the appointment having been once declined, a second refusal might at home and abroad make disagreable impressions; and the critical state of our affairs, which, difficult as the enterprize is, requires the most vigorous effort of every friend to this country, have combined to form a determination, the result of which, as it respects the publick as well as the Envoys, is problematical; and may entail on the latter eulogiums or anathemas, according to light in which their conduct might be viewed by contending political parties. The public good shall nevertheless be my object, and if this should eventually be attained, I shall disregard personal considerations. It is impossible for me at this time, my dear friend, pressed as I am with attentions on all sides, and afflicted by an inflammation in my eyes, to do justice to your letters; in which is comprized a volume of politics—the declaration which you make, respecting your principles and veiws, is supported by the uniformity of your conduct and requires no collateral evidence. I do not conceive that the President has the least doubt of your disposition, in your proper department, to co-operate with him and support the dignity of his office; or the least apprehension, that you “veiw him as an obstacle in your way” to what you consider “splendid misery.” There can be no doubt, I think, when he relinquishes the high office which he now fills, that you will be his successor; and a party, unfriendly to one or both of you, will naturally use every stratagem to interrupt your mutual confidence; for this would make the friends of each, the friends of both, and leave no doubts respecting your mutual support. But I sincerely hope that your friendship will never be interrupted; on the other hand, that it will be increased and confirmed: as the surest pledge of promoting the public welfare. When the great officers and departments of government act in unison, their example pervades the state, and often makes its impetus, which would be otherwise small, irresistable: such a line of conduct is dignified, and discourages opposition to the measures of government: it has great effect on the manners and morals of the people, which are sapped and contaminated by the influence of parties: and it is an effectual mean of counteracting the most virulent of all political poisons, foreign influence. Your opinions of this subject, of the monopoly of our commerce, on the peace  interest and honor of our country, and on the consequences of a war are so perfectly coincident with my own as to leave no point of difference.
                    Nothing will afford me greater pleasure than to hear from you at Paris, and to receive every light which you can throw on the important objects of the mission. I cannot conclude, my dear Sir, without manifesting the satisfaction which I feel from your expressions of friendship and confidence, and assure you that with the highest esteem and respect I remain your affectionate friend & very hum Sert
                    
                        E Gerry
                    
                